Citation Nr: 0727485	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-21 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural History

The veteran served on active duty from September 1968 until 
July 1970.  

In September 2003,  the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The August 2005 
rating denied granted the veteran's claim.  An initial 
evaluation of 30 percent was assigned   The veteran disagreed 
with the initial evaluation assigned in the August 2005 
rating decision and initiated this appeal.  

In the June 2006 Statement of the Case (SOC), the veteran's 
assigned rating was increased to 50 percent effective as of 
the date of grant of entitlement to service connection.  In 
July 2006, the veteran submitted his substantive appeal of 
the assigned rating indicating that he was seeking a still 
higher rating of "at least" 70 percent.  See AB v. Brown, 6 
Vet. App. 35 (1993) [on claim for original or increased 
disability rating, claimant will generally be presumed to be 
seeking maximum benefit allowed by law and regulation and, 
thus, such claim remains in controversy where less than 
maximum available benefit is awarded.]

In April 2007, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Issues not on appeal

In his July 2006 appeal, the veteran indicated his belief 
that he was unemployed due to the symptoms of his service-
connected PTSD.  Accordingly, it appears that the veteran has 
submitted an informal claim for total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 2001).  That 
matter has not been adjudicated by the RO.  The Board 
believes that the mater is not ripe for appellate review, 
particularly in light of its grant of an increased rating.  
The issue of the veteran's entitlement to TDIU it is referred 
to the agency of original jurisdiction  for appropriate 
action.


FINDING OF FACT

The veteran's service-connected  PTSD manifests as social 
isolation and industrial impairment.  His symptoms include 
neglect of personal hygiene, impulse control and a pervasive 
sense of depression and anxiety.   His treating clinician has 
assigned a Global Assessment of Functioning (GAF) score 
of 35.  


CONCLUSION OF LAW

The criteria for an increased disability rating, 70 percent, 
for the veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].


After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated February 5, 2004, 
prior to the initial adjudication of his claim.  In the 
February 2004 VCAA letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  

Finally, the Board notes that the February 2004 letter 
expressly notified the veteran 
"If there is any other evidence or information that you 
think will support you claim, please let us know.  If you 
have any evidence in your possession which pertains to your 
claim, please let us know."  See the February 5, 2004 VCAA 
letter, page 4.  The letter also advised the veteran that he 
could submit additional evidence directly to VA.  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  Concerning 
the veteran's PTSD claim, he has received ample notice as to 
what is required for an increased disability rating, 
specifically in a May 2006 letter.  

With respect to the matter of effective date, as is discussed 
below an increased rating is being granted in this decision.  
It is not the Board's responsibility to an assign an 
effective date therefor.  The Board is confident that prior 
to doing so the agency of original jurisdiction will provide 
the veteran with appropriate notice under Dingess, if 
necessary.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the veteran's service medical records, VA medical 
records, a report of veteran's private psychologist, and the 
report of a May 2005 VA examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  In April 2007 the veteran presented 
personal testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing.  A copy of that transcript has 
been associated with the veteran's VA claim folder.   

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings." See Fenderson, 12 Vet. App. at 
126.

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   
See 38 C.F.R. § 4.130 (2006).

Global Assessment of Functioning

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  For the reasons set out 
below, the Board finds that an increase to 70 percent is 
warranted.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  

Schedular rating

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  The medical evidence of record regarding the 
current nature and severity of the veteran's PTSD indicates 
that his condition more closely approximates the criteria of 
the assignment of the next higher 70 percent disability 
rating.    

During the course of the appeal, the veteran was referred for 
a VA compensation and pension examination in June 2005.  The 
examiner found severe PTSD.  

The VA examiner noted social isolation, to include social 
activities limited by the veteran's fears of suffering from 
intrusive thoughts and limited primarily to the veteran's 
participation in an addiction support group.  The veteran 
himself testified that he has been married three times and 
has a limited relationship with his only child.  See the 
hearing transcript, page 4.    


There are other indications that the veteran's PTSD symptoms 
are significant.  
Although the June 2005 VA examiner assigned a GAF score of 
55, the veteran's treating psychologist has assigned a GAF 
score of 35, which as discussed above is indicative of severe 
psychiatric symptomatology, to include impairment in the 
veteran's perception of reality.      

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the June 2005 VA examination noted ongoing and 
constant anxiety, and reports of intrusive thoughts 
interrupting cognition.  Concerning anxiety, the veteran 
suffers from severe sleep disturbance in the form of 
nightmares and resulting insomnia and sleeplessness, as noted 
in the June 2005 examinations and in the letter of the 
treating professional.  

An inability to control his emotions (either rage or 
tearfulness) was noted by both the treating psychologist and 
the VA examiner.  

The veteran clearly has difficulty in adapting to stressful 
circumstances (including work or a worklike situation) and an 
inability to establish and maintain effective relationships.  
In that regard, the treating psychologist noted industrial 
impairment and determined that the veteran's employment was 
limited to part-time work for a family friend.  The record 
shows a sporadic work history.  However, while the veteran's 
psychiatric symptoms would clearly cause reduced reliability 
and productivity in a work setting, there are additional 
causes for his industrial inadaptability.  The June 2005 VA 
examination noted loss of work due to physical symptoms, 
specifically a bilateral hip condition which has necessitated 
two total hip replacements, as well as multiple in-patient 
hospitalization for non-service connected substance abuse.  

The veteran's ability to communicate has not been 
compromised, and he remains oriented to time and place and 
retains sufficient memory and cognitive skills to perform 
work.  According to the medical evidence the veteran's 
primary symptoms present as anxiety, sleep disturbance and 
impulse control social rather than workplace maladaptation.  

There is no evidence of spatial disorientation.  A specific 
finding that none existed was contained in the June 2005 VA 
examination.  The evidence in the form of the May 2005 
examination shows a moderate memory problem without a total 
break down in orientation.  Further, the evidence of record 
does not include suicidal ideation.  

In short, many, although not all, of the criteria for the 
assignment of a 70 percent rating are present.  Despite the 
fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  After a 
review of the record in its entirety, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 70 percent rating.  According to 
the medical evidence, the PTSD symptomatology appears to 
color all aspects of the veteran's social life and impacts 
his industrial capabilities.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD  is 
more serious than the "reduced reliability and productivity" 
contemplated by the 50 percent level, and more closely 
approximates "deficiencies in most areas" as contemplated by 
the criteria for a 70 percent disability rating.  
See 38 C.F.R. § 4.7 (2006).  

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, supra.  However, for reasons 
expressed immediately below, the Board has concluded that the 
evidence does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.

The medical records do not show a gross impairment in thought 
process. Nor is there evidence of persistent delusions or 
hallucinations.  At the June 2005 VA examination, there was 
no sign of any delusional framework being present.

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although the veteran reports 
episodes of rage, there is no recent evidence of any episode 
of violence.  Although as discussed above the veteran has 
difficulty dealing with others, there is no evidence of any 
behavior which could be described as "grossly inappropriate".  
The board observes in passing that he was capable of 
interactive effectively during the April 5, 2007 hearing, as 
is evidenced in the hearing transcript and the recollections 
of the undersigned.

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene). There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  While 
the veteran has reported that his hygiene is inadequate, 
deficiency in that area as contemplated by the regulation is 
not noted in the medical evidence.  
 
There is no evidence that the veteran is disoriented as to 
time or place. 
The report of the June 2005 VA examination reveals that the 
veteran was oriented to time and place.  There is nothing in 
the treatment records which contradicts those findings.  

The evidence is also not consistent with memory loss of close 
relatives, his former occupation, or his own name.  The 
reports of the June 2005 VA examination show that the veteran 
was oriented to his name and that he was able to report his 
family history and work history.  

To the extent that cognitive deficits have been noted by the 
veteran's treating psychologist, those have been attributed 
to the veteran's non-service connected substance abuse.  Cf.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and a non 
service-connected disability in the absence of medical 
evidence which does so].  Accordingly, the cognitive deficits 
associated with substance abuse has been separated from the 
PTSD symptomatology by the competent medical evidence of 
record and cannot be used as a basis to assign a 100 percent 
disability rating.  

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of social impairment, with 
deficiencies in most areas, consistent with a 70 percent 
rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  Rather, based on the medical evidence, the Board 
finds that those symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  
There is simply no evidence of psychiatric pathology 
consistent with total impairment, such as gross impairment in 
thought processes or communication or grossly inappropriate 
behavior. 

In summary, a 70 percent schedular disability rating will be 
assigned for reasons stated above.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Throughout the appeal period, the veteran's PTSD 
symptomatology has been severe, and it does not appear to 
have changed appreciably.  At no time the veteran met or 
nearly approximated the criteria for a 100 percent rating for 
his service-connected PTSD.  

Accordingly, the 70 percent disability rating will be 
assigned effective as of the date of entitlement to service 
connection, September 23, 2003.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected PTSD.  If the veteran wishes to have VA 
consider the matter of an extraschedular rating, he should 
contact the RO.   

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD. To that 
extent, the appeal is allowed.




ORDER

Entitlement to an 70 percent disability rating for service-
connected post-traumatic stress disorder is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


